                   Case 19-11781-LSS              Doc 808       Filed 06/08/20         Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    FURIE OPERATING ALASKA, LLC, et al.,1 Case No. 19-11781 (LSS)

                              Debtors.                        (Jointly Administered)

                                                              Re: Docket No. 754, 797 & 806

                 NOTICE OF FIRST AMENDED PLAN SUPPLEMENT FOR
              THE THIRD AMENDED JOINT PLAN OF REORGANIZATION FOR
             THE DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

       PLEASE TAKE NOTICE that on May 6, 2020, Furie Operating Alaska, LLC and certain
of its affiliates (collectively, the “Debtors”) filed the Second Amended Joint Plan of
Reorganization for the Debtors Under Chapter 11 of the Bankruptcy Code [Docket No. 754] (the
“Second Amended Plan”).

        PLEASE TAKE FURTHER NOTICE that on May 29, 2020, the Debtors filed that
certain Plan Supplement for the Second Amended Joint Plan of Reorganization for the Debtors
Under Chapter 11 of the Bankruptcy Code [Docket No. 797] (the “Initial Plan Supplement”), in
support of confirmation of the Second Amended Plan.

       PLEASE TAKE FURTHER NOTICE that on June 7, 2020, the Debtors filed the Third
Amended Joint Plan of Reorganization for the Debtors Under Chapter 11 of the Bankruptcy Code
[Docket No. 806] (as may be amended or modified from time to time and including all exhibits
and supplements thereto, the “Plan”).2

         PLEASE TAKE FURTHER NOTICE that the Debtors hereby file this First Amended
Plan Supplement for the Third Amended Joint Plan of Reorganization for the Debtors Under
Chapter 11 of the Bankruptcy Code (the “First Amended Plan Supplement,” together with the
Initial Plan Supplement, and as may be amended from time to time, the “Plan Supplement”), in
support of confirmation of the Plan. The documents contained in the Plan Supplement are integral
to, part of, and incorporated by reference into the Plan. The Plan Supplement documents have not
yet been approved by the Bankruptcy Court. If the Plan is approved, the documents in the Plan
Supplement will be approved by the Bankruptcy Court pursuant to the Confirmation Order. Except



1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie Operating
Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012). The location
of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern Lights Blvd. Suite
620, Anchorage, Alaska 99503.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
                 Case 19-11781-LSS             Doc 808         Filed 06/08/20        Page 2 of 3




as modified by this First Amended Plan Supplement, any document contained in the Plan
Supplement is incorporated herein by reference as if attached, in its entirety, as an exhibit hereto.

        PLEASE TAKE FURTHER NOTICE that the First Amended Plan Supplement includes
the following documents, as may be modified, amended, or supplemented from time to time by
the Debtors in accordance with the Plan, as set forth below:3

Exhibit           Description

Exhibit A         Debt Documents

         Exhibit A-4       New Term Loan Agreement

Exhibit C         Litigation Trust Agreement

Exhibit G-2       Rejected Contracts and Leases List

Exhibit I         List of Proposed Officers for the Reorganized Debtors

        PLEASE TAKE FURTHER NOTICE that certain documents, or portions thereof,
contained in this Plan Supplement remain subject to ongoing negotiations among the Debtors, the
Acquirer, Melody, the Prepetition Lenders, the Prepetition Agents, and other interested parties
with respect thereto, and all rights of such parties are expressly reserved in connection therewith.
The Debtors reserve all rights to amend, revise, or supplement the Plan Supplement, and any of
the documents and designations contained herein, at any time before the Effective Date, or any
such other date in accordance with the Plan, the Confirmation Order, or any other order of the
Bankruptcy Court. Each of the documents contained in the Plan Supplement or its amendments
are subject to certain consent and approval rights to the extent provided in the Plan, with all rights
of the parties to such documents with respect to amendments, revisions, or supplements expressly
reserved.

        PLEASE TAKE FURTHER NOTICE that the Plan, the Plan Supplement, and other
documents and materials filed in these chapter 11 cases may be obtained at no charge from Prime
Clerk LLC, the Debtors’ notice, claims, and solicitation agent in these chapter 11 cases (the
“Solicitation Agent”), by (a) accessing the Debtors’ restructuring website at
https://cases.primeclerk.com/furieoperatingalaska; (b) emailing furieballots@primeclerk.com and
referencing “Furie Operating Alaska” in the subject line; (c) calling the Debtors’ restructuring
hotline at (844) 678-5578 (toll-free), and asking for the Solicitation Group; (d) writing to the
Solicitation Agent at the following address: Furie Operating Alaska Ballot Processing, c/o Prime
Clerk, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165. You may
also obtain copies of any pleadings filed in these chapter 11 cases for a fee via PACER at
http://www.deb.uscourts.gov.

                                       [Continued on Following Page]


3
 If a redline is not included herein, the document included in this First Amended Plan Supplement is the first time
such document has been filed in any Plan Supplement.


                                                         -2-
            Case 19-11781-LSS   Doc 808    Filed 06/08/20   Page 3 of 3




Dated: June 8, 2020
       Wilmington, Delaware
                                   WOMBLE BOND DICKINSON (US) LLP

                                   /s/    Ericka F. Johnson
                                   Matthew P. Ward (DE Bar No. 4471)
                                   Ericka F. Johnson (DE Bar No. 5024)
                                   1313 North Market Street, Suite 1200
                                   Wilmington, Delaware 19801
                                   Telephone:    (302) 252-4320
                                   Facsimile:    (302) 252-4330
                                   Email:        matthew.ward@wbd-us.com
                                                  ericka.johnson@wbd-us.com

                                   -and-

                                   MCDERMOTT WILL & EMERY LLP

                                   Timothy W. Walsh (admitted pro hac vice)
                                   Riley T. Orloff (admitted pro hac vice)
                                   340 Madison Avenue
                                   New York, New York 10173-1922
                                   Telephone:     (212) 547-5400
                                   Facsimile:     (212) 547-5444
                                   Email:         twwalsh@mwe.com
                                                  rorloff@mwe.com

                                   Counsel to the Debtors and Debtors in Possession




                                     -3-
